Name: Directive (EU) 2015/719 of the European Parliament and of the Council of 29 April 2015 amending Council Directive 96/53/EC laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic (Text with EEA relevance)
 Type: Directive
 Subject Matter: organisation of transport;  environmental policy;  land transport;  technology and technical regulations;  energy policy
 Date Published: 2015-05-06

 6.5.2015 EN Official Journal of the European Union L 115/1 DIRECTIVE (EU) 2015/719 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 29 April 2015 amending Council Directive 96/53/EC laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The need to reduce greenhouse gas emissions, particularly carbon dioxide (CO2) emissions, to improve road safety, to adapt the relevant legislation to technological developments and changing market needs and to facilitate intermodal transport operations, while ensuring undistorted competition and protecting the road infrastructure, must be emphasised. (2) Technological developments make it possible to attach retractable or foldable aerodynamic devices to the rear of vehicles. However, to do so would result in the maximum lengths permitted under Council Directive 96/53/EC (3) being exceeded. A derogation from the maximum lengths is therefore necessary. This Directive aims to allow the installation of such devices as soon as the necessary amendments to the technical requirements for type approval of the aerodynamic devices are transposed or applied and the Commission has adopted implementing acts laying down the operational rules for the use of such devices. (3) Improved aerodynamics of the cabs of motor vehicles would allow significant gains in respect of the energy performance of vehicles, possibly in conjunction with retractable or foldable aerodynamic devices attached to the rear of vehicles. However, under the current maximum lengths set by Directive 96/53/EC, such an improvement is not possible without reducing the vehicle load capacity and threatening the economic equilibrium of the road transport sector. For that reason, a derogation from the maximum lengths is also necessary. That derogation should not be used to increase the load capacity of the vehicle. (4) Pursuant to the framework of Directive 2007/46/EC of the European Parliament and of the Council (4), aerodynamic devices exceeding 500 mm in length and motor vehicles equipped with cabs that improve their aerodynamic performance, where such vehicles exceed the limits set by Directive 96/53/EC, are to be type approved before being placed on the market. (5) Enabling vehicles to have a new cab profile would contribute to improving road safety by reducing blind spots in the driver's vision, including those under the windscreen, and ought to help to save the lives of many vulnerable road users such as pedestrians or cyclists. A new cab profile could also incorporate energy absorption structures in the event of a collision. Furthermore, the potential gain in the volume of the cab should improve the driver's safety and comfort. Once improved safety requirements for longer cabs have been developed, consideration can be given to whether it is appropriate to apply them to vehicles which do not benefit from the length extension. (6) Alternative powertrains, which include hybrid powertrains, are those which, for the purpose of mechanical propulsion, draw energy from consumable fuel and/or a battery or other electrical or mechanical power storage device. Their use for heavy duty vehicles or buses may generate extra weight, but reduces pollution. That extra weight should not be counted as part of the effective load of the vehicle, since this would penalise the road transport sector in economic terms. However, the extra weight should not result in the load capacity of the vehicle being increased either. (7) Future alternatively fuelled vehicles (with heavier powertrains than those used in conventionally fuelled vehicles) might also benefit from an extra weight allowance. Therefore, such alternative fuels may be included in the list of alternative fuels provided for by this Directive, if their use requires an additional weight allowance. (8) This Directive provides for derogations from the maximum authorised weights and dimensions of vehicles and vehicle combinations laid down in Directive 96/53/EC. However, Member States should be able to restrict, for reasons related to road safety or infrastructure characteristics, the circulation of certain vehicles in specific parts of their road network. (9) In the area of containerisation, 45-foot containers are increasingly being used. Such containers are transported by all modes of transport. However, the road components of intermodal transport operations can currently only be undertaken if both the Member States and the transporters follow cumbersome administrative procedures, or if those containers have patented chamfered corners, the cost of which is prohibitive. Increasing the authorised length of the vehicles transporting such containers by 15 cm could eliminate those administrative procedures for transporters and facilitate intermodal transport operations, without risk or prejudice to the road infrastructure or other road users. The definition of intermodal transport operation in this Directive is without prejudice to work on the revision of Council Directive 92/106/EEC (5). (10) To further promote intermodal transport operations and to take account of the unladen weight of containers or swap bodies of a length of up to 45 feet, the circulation of three-axle motor vehicles with two- or three-axle semi-trailers should be allowed up to a total authorised weight of 44 tonnes. Two-axle motor vehicles with three-axle semi-trailers transporting containers or swap bodies of a length of up to 45 feet should be allowed in intermodal transport operations up to a total authorised weight of 42 tonnes. (11) Since the adoption of Directive 96/53/EC, the average weight of bus passengers and their luggage has increased substantially. Given the weight limits imposed by that Directive, this has resulted in a gradual reduction in the number of passengers carried. Moreover, the equipment needed to meet the current technical requirements, such as Euro VI, adds to the weight of the vehicles carrying them. The need to promote public transport over private transport in the interests of better energy efficiency means that the previous number of bus passengers must be re-established, taking into account the increase in their weight and that of their luggage. That can be done by increasing the authorised weight for buses with two axles, within limits that none the less ensure that road infrastructure is not damaged as a result of faster erosion. (12) Infringements in relation to overloaded vehicles need to be addressed adequately by Member States in order to avoid any distortions of competition and to ensure road safety. (13) In order to ensure undistorted competition between operators and to improve the detection of infringements, Member States should, by 27 May 2021, take specific measures to identify vehicles or vehicle combinations in circulation that are likely to have exceeded the relevant weight limits and that should therefore be checked. Such identification may be carried out by means of weighing mechanisms built into the road infrastructure, or by means of on-board sensors in vehicles that communicate data remotely to the relevant authorities. Such on-board data should be made available also to the driver. Every year, each Member State should perform an appropriate number of vehicle weight checks. The number of such checks should be proportionate to the total number of vehicles inspected each year in the Member State concerned. (14) In order to ensure compliance with this Directive, Member States should lay down rules on penalties for infringements of this Directive and should ensure their implementation. Those penalties should be effective, non-discriminatory, proportionate and dissuasive. (15) In order to make checks of the weight of vehicles or vehicle combinations more effective at international level, and to facilitate the smooth operation of those checks, it is important that the competent authorities of the Member States exchange information. The contact point designated in accordance with Regulation (EC) No 1071/2009 of the European Parliament and of the Council (6) should be used for such exchanges of information. (16) The European Parliament and the Council should be regularly informed of the checks on road traffic carried out by the Member States' competent authorities. This information, provided by the Member States, will enable the Commission to ensure compliance by hauliers with the rules provided for by this Directive, as well as to determine whether or not additional coercive measures should be developed. (17) In order to ensure uniform conditions for the implementation of this Directive, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (7). (18) The Commission should not adopt implementing acts relating to the operational requirements regarding the use of aerodynamic devices or detailed specifications concerning on-board weighing equipment where the committee established pursuant to this Directive delivers no opinion on the draft implementing act presented by the Commission. (19) In order to update the list of alternative fuels included in this Directive in light of the latest technological developments, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including consultations with Member States' experts, before adopting the delegated acts. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (20) Since the objectives of this Directive cannot be sufficiently achieved by the Member States but can rather, by reason of its scale and effects, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality as set out in that Article, this Directive does not go beyond what is necessary in order to achieve those objectives. (21) Directive 96/53/EC should therefore be amended accordingly, HAVE ADOPTED THIS DIRECTIVE: Article 1 Directive 96/53/EC is amended as follows: (1) point (a) of Article 1(1) is replaced by the following: (a) the dimensions of motor vehicles in categories M2 and M3 and their trailers in category 0 and motor vehicles in categories N2 and N3 and their trailers in categories 03 and 04, as defined in Annex II to Directive 2007/46/EC of the European Parliament and of the Council (*); (*) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (OJ L 263, 9.10.2007, p. 1)."; (2) Article 2 is amended as follows: (a) in the first paragraph, the following definitions are added:  alternative fuels  shall mean fuels or power sources which serve, at least partly, as a substitute for fossil oil sources in the energy supply to transport and which have the potential to contribute to its decarbonisation and enhance the environmental performance of the transport sector, consisting of: (a) electricity consumed in all types of electric vehicles; (b) hydrogen; (c) natural gas, including biomethane, in gaseous form (Compressed Natural Gas  CNG) and liquefied form (Liquefied Natural Gas  LNG); (d) Liquefied Petroleum Gas (LPG); (e) mechanical energy from on-board storage/on-board sources, including waste heat;  alternatively fuelled vehicle  shall mean a motor vehicle powered wholly or in part by an alternative fuel and which has been approved under the framework of Directive 2007/46/EC,  intermodal transport operation  shall mean: (a) the combined transport operations defined in Article 1 of Council Directive 92/106/EEC (**) engaged in the transport of one or more containers or swap bodies, up to a total maximum length of 45 feet; or (b) transport operations engaged in the transport of one or more containers or swap bodies, up to a total maximum length of 45 feet, using waterborne transport, provided that the length of the initial or the final road leg does not exceed 150 km in the territory of the Union. The distance of 150 km referred to above may be exceeded in order to reach the nearest suitable transport terminal for the envisaged service in the case of: (i) vehicles complying with point 2.2.2(a) or (b) of Annex I; or (ii) vehicles complying with point 2.2.2(c) or (d) of Annex I, in cases where such distances are permitted in the relevant Member State. For intermodal transport operations, the nearest suitable transport terminal providing a service may be located in a Member State other than the Member State in which the shipment was loaded or unloaded,  shipper  shall mean a legal entity or a natural or legal person who is named on the bill of lading or on an equivalent transport document, such as a through  bill of lading, as the shipper and/or in whose name or on whose behalf a contract of carriage has been concluded with the transport company. (**) Council Directive 92/106/EEC of 7 December 1992 on the establishment of common rules for certain types of combined transport of goods between Member States (OJ L 368, 17.12.1992, p. 38)."; (b) in the second paragraph, the reference Directive 70/156/EEC is replaced by the following: Directive 2007/46/EC; (3) Article 4 is amended as follows: (a) the third and fourth subparagraphs of paragraph 4 are deleted; (b) paragraph 6 is deleted; (4) Article 5 is replaced by the following: Article 5 Articulated vehicles put into circulation before 1 January 1991 which do not comply with the specifications contained in points 1.6 and 4.4 of Annex I shall be deemed to comply with such specifications for the purposes of Article 3 if they do not exceed a total length of 15,50 m.; (5) Articles 8, 8a and 9 are deleted; (6) the following Articles are inserted: Article 8b 1. With the aim of improving their energy efficiency, vehicles or vehicle combinations which are equipped with aerodynamic devices meeting the requirements laid down in paragraphs 2 and 3, and which comply with Directive 2007/46/EC, may exceed the maximum lengths provided for in point 1.1 of Annex I to this Directive, to allow the addition of such devices to the rear of vehicles or vehicle combinations. Vehicles or vehicle combinations equipped with such devices shall comply with point 1.5 of Annex I to this Directive, and any exceeding of the maximum lengths shall not result in an increase in the loading length of those vehicles or vehicle combinations. 2. Before being placed on the market, the aerodynamic devices referred to in paragraph 1 exceeding 500 mm in length shall be type-approved in accordance with the rules on type-approval within the framework of Directive 2007/46/EC. By 27 May 2017, the Commission shall assess the need to adopt or amend any technical requirements for type-approval of aerodynamic devices laid down within that framework taking into account the need to ensure road safety and the safety of intermodal transport operations, and in particular: (a) the secure attachment of the devices in such a way as to reduce the risk of their becoming detached over time, including during an intermodal transport operation; (b) the safety of other road users, especially vulnerable road users, by ensuring, inter alia, the visibility of contour markings when aerodynamic devices are fitted, by adapting the indirect vision requirements and, in the event of a collision with the rear of a vehicle or a vehicle combination, by not compromising rear underrun protection. To that end, the Commission shall submit, as appropriate, a legislative proposal to amend the relevant rules on type-approval within the framework of Directive 2007/46/EC. 3. The aerodynamic devices referred to in paragraph 1 shall fulfil the following operational conditions: (a) in circumstances where the safety of other road users or of the driver is at risk, they shall be folded, retracted or removed by the driver; (b) their use on urban and inter urban road infrastructures shall take into account the special characteristics of areas where the speed limit is less than or equal to 50 km/h and where vulnerable road users are more likely to be present; and (c) their use shall be compatible with intermodal transport operations and, in particular, when retracted/folded, they shall not exceed the maximum authorised length by more than 20 cm. 4. The Commission shall adopt implementing acts laying down detailed provisions ensuring uniform conditions for the implementation of paragraph 3. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 10i(2). 5. Paragraph 1 shall apply from the date of transposition or application of the necessary amendments to the instruments referred to in paragraph 2, and after the adoption of the implementing acts referred to in paragraph 4, as appropriate. Article 9a 1. With the aim of improving energy efficiency, in particular as regards the aerodynamic performance of cabs, as well as road safety, vehicles or vehicle combinations which fulfil the requirements laid down in paragraph 2 and which comply with Directive 2007/46/EC may exceed the maximum lengths laid down in point 1.1 of Annex I to this Directive provided that their cabs deliver improved aerodynamic performance, energy efficiency and safety performance. Vehicles or vehicle combinations equipped with such cabs shall comply with point 1.5 of Annex I to this Directive and any exceeding of the maximum lengths shall not result in an increase in the load capacity of those vehicles. 2. Before being placed on the market, the vehicles referred to in paragraph 1 shall be approved in accordance with the rules on type-approval within the framework of Directive 2007/46/EC. By 27 May 2017, the Commission shall assess the need to develop the technical requirements for type-approval of vehicles equipped with such cabs as laid down within that framework, taking into account the following: (a) the improved aerodynamic performance of vehicles or vehicle combinations; (b) vulnerable road users, and improvement of their visibility to drivers, in particular by reducing drivers' blind spots; (c) the reduction in damage or injury caused to other road users in the event of a collision; (d) the safety and comfort of drivers. To that end, the Commission shall submit, as appropriate, a legislative proposal to amend the relevant rules on type-approval within the framework of Directive 2007/46/EC. 3. Paragraph 1 shall apply from 3 years after the date of transposition or application of the necessary amendments to the instruments referred to in paragraph 2, as appropriate.; (7) Article 10a is deleted; (8) the following Articles are inserted: Article 10b The maximum authorised weights of alternatively fuelled vehicles shall be those set out in points 2.3.1, 2.3.2 and 2.4 of Annex I. Alternatively fuelled vehicles shall also comply with the maximum authorised axle weight limits set out in point 3 of Annex I. The additional weight required by alternatively fuelled vehicles shall be defined on the basis of the documentation provided by the manufacturer when the vehicle in question is approved. That additional weight shall be indicated in the official proof required in accordance with Article 6. The Commission shall be empowered to adopt delegated acts in accordance with Article 10h to update, for the purposes of this Directive, the list of alternative fuels referred to in Article 2 that require additional weight. It is of particular importance that the Commission follow its usual practice and carry out consultations with experts, including Member States' experts, before adopting those delegated acts. Article 10c The maximum lengths laid down in point 1.1 of Annex I, subject where applicable to Article 9a(1), and the maximum distance laid down in point 1.6 of Annex I, may be exceeded by 15 cm for vehicles or vehicle combinations engaged in the transport of 45-foot containers or 45-foot swap bodies, empty or loaded, provided that the road transport of the container or swap body in question is part of an intermodal transport operation. Article 10d 1. By 27 May 2021, Member States shall take specific measures to identify vehicles or vehicle combinations in circulation that are likely to have exceeded the maximum authorised weight and that should therefore be checked by their competent authorities in order to ensure compliance with the requirements of this Directive. Those measures may be taken with the aid of automatic systems set up on the road infrastructure, or by means of on-board weighing equipment installed in vehicles in accordance with paragraph 4. A Member State shall not require on-board weighing equipment to be installed on vehicles or vehicle combinations which are registered in another Member State. Without prejudice to Union and national law, where automatic systems are used to establish infringements of this Directive and to impose penalties, such automatic systems shall be certified. Where automatic systems are used only for identification purposes, they need not be certified. 2. Each Member State shall carry out each calendar year an appropriate number of checks on the weight of vehicles or vehicle combinations in circulation, proportionate to the total number of vehicles inspected each year in its territory. 3. Member States shall, in accordance with Article 18 of Regulation (EC) No 1071/2009 of the European Parliament and of the Council (1), ensure that their competent authorities exchange information about infringements and penalties relating to this Article. 4. The on-board weighing equipment referred to in paragraph 1 shall be accurate and reliable, fully interoperable and compatible with all vehicle types. 5. By 27 May 2016, the Commission shall adopt implementing acts, laying down detailed provisions ensuring uniform conditions for the implementation of the rules on interoperability and compatibility set out in paragraph 4. In order to ensure interoperability, those detailed provisions shall enable the weight data to be communicated at any time from a moving vehicle to the competent authorities, as well as to its driver. That communication shall be done through the interface defined by the CEN DSRC standards EN 12253, EN 12795, EN 12834, EN 13372 and ISO 14906. In addition, such communication shall ensure that the competent authorities of the Member States can communicate and exchange information in the same way with vehicles and vehicle combinations registered in any Member State and using on-board weighing equipment. In order to ensure compatibility with all vehicle types, on-board systems of motor vehicles shall have the capability to receive and process any data coming from any type of trailer or semi-trailer attached to the motor vehicle. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 10i(2). Article 10e Member States shall lay down rules on penalties applicable to infringements of this Directive and shall take all measures necessary to ensure that they are implemented. Those penalties shall be effective, non-discriminatory, proportionate and dissuasive. Member States shall notify those rules to the Commission. Article 10f 1. For the transport of containers and swap bodies, Member States shall lay down rules that require: (a) the shipper to give to the haulier to whom it entrusts the transport of a container or swap body a statement indicating the weight of the container or swap body transported; and (b) the haulier to provide access to all relevant documentation provided by the shipper. 2. Member States shall lay down rules on the liability of both the shipper and the haulier as appropriate in cases where the information referred to in paragraph 1 is missing or is incorrect and the vehicle or vehicle combination is overloaded. Article 10g Every 2 years, and at the latest by 30 September of the year following the end of the 2-year period concerned, Member States shall send to the Commission the necessary information concerning: (a) the number of checks carried out in the previous 2 calendar years; and (b) the number of overloaded vehicles or vehicle combinations detected. This information may be part of the information submitted under Article 17 of Regulation (EC) No 561/2006 of the European Parliament and of the Council (2). The Commission shall analyse the information received pursuant to this Article, and shall include such analysis in the report to be forwarded to the European Parliament and to the Council pursuant to Regulation (EC) No 561/2006. Article 10h 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 10b shall be conferred on the Commission for a period of 5 years from 26 May 2015. The Commission shall draw up a report in respect of the delegation of power not later than 9 months before the end of the 5-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than 3 months before the end of each period. 3. The delegation of power referred to in Article 10b may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 10b shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of 2 months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by 2 months at the initiative of the European Parliament or of the Council. Article 10i 1. The Commission shall be assisted by the Road Transport Committee referred to in Article 42 of Regulation (EU) No 165/2014 of the European Parliament and of the Council (3). That committee shall be a committee within the meaning of Regulation (EU) No 182/2011 of the European Parliament and of the Council (4). 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. 3. Where the committee delivers no opinion, the Commission shall not adopt the draft implementing act and the third subparagraph of Article 5(4) of Regulation (EU) No 182/2011 shall apply. Article 10j By 8 May 2020, the Commission shall submit, as appropriate, a report to the European Parliament and the Council on the implementation of the amendments to this Directive introduced by Directive (EU) 2015/719 of the European Parliament and of the Council (5), including taking into consideration specific characteristics of certain market segments. On the basis of that report, the Commission shall, if appropriate, make a legislative proposal duly accompanied by an impact assessment. The report shall be made available at least 6 months prior to the submission of any legislative proposal. (1) (1)* Regulation (EC) No 1071/2009 of the European Parliament and of the Council of 21 October 2009 establishing common rules concerning the conditions to be complied with to pursue the occupation of road transport operator and repealing Council Directive 96/26/EC (OJ L 300, 14.11.2009, p. 51). (2) (2)* Regulation (EC) No 561/2006 of the European Parliament and of the Council of 15 March 2006 on the harmonisation of certain social legislation relating to road transport and amending Council Regulations (EEC) No 3821/85 and (EC) No 2135/98 and repealing Council Regulation (EEC) No 3820/85 (OJ L 102, 11.4.2006, p. 1). (3) (3)* Regulation (EU) No 165/2014 of the European Parliament and of the Council of 4 February 2014 on tachographs in road transport, repealing Council Regulation (EEC) No 3821/85 on recording equipment in road transport and amending Regulation (EC) No 561/2006 of the European Parliament and of the Council on the harmonisation of certain social legislation relating to road transport (OJ L 60, 28.2.2014, p. 1). (4) (4)* Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (5) (5)* Directive (EU) 2015/719 of the European Parliament and of The Council of 29 April 2015 amending Council Directive 96/53/EC laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic (OJ L 115, 6.5.2015, p. 1). ; (9) Annex I is amended as follows: (a) point 1.2(a) is replaced by the following: (a) all vehicles except the vehicles referred to in point (b): 2,55 m ; (b) point 1.2(b) is replaced by the following: (b) superstructures of conditioned vehicles or conditioned containers or swap bodies transported by vehicles: 2,60 m ; (c) point 2.2.2(c) is replaced by the following: (c) two-axle motor vehicle with three-axle semi-trailer carrying, in intermodal transport operations, one or more containers or swap bodies, up to a total maximum length of 45 feet: 42 tonnes ; (d) in point 2.2.2, the following point is added: (d) three-axle motor vehicle with two- or three-axle semi-trailer carrying, in intermodal transport operations, one or more containers or swap bodies, up to a total maximum length of 45 feet: 44 tonnes ; (e) point 2.3.1 is replaced by the following: 2.3.1. Two-axle motor vehicles other than buses: 18 tonnes Two-axle alternatively fuelled motor vehicles other than buses: the maximum authorised weight of 18 tonnes is increased by the additional weight required for the alternative fuel technology with a maximum of 1 tonne Two-axle buses: 19,5 tonnes ; (f) point 2.3.2 is replaced by the following: 2.3.2. Three-axle motor vehicles: 25 tonnes, or 26 tonnes where the driving axle is fitted with twin tyres and air suspension or suspension recognised as being equivalent within the Union as defined in Annex II, or where each driving axle is fitted with twin tyres and the maximum weight of each axle does not exceed 9,5 tonnes. Three-axle alternatively fuelled motor vehicles: the maximum authorised weight of 25 tonnes, or 26 tonnes where the driving axle is fitted with twin tyres and air suspension or suspension recognised as being equivalent within the Union as defined in Annex II, or where each driving axle is fitted with twin tyres and the maximum weight of each axle does not exceed 9,5 tonnes, is increased by the additional weight required for the alternative fuel technology with a maximum of 1 tonne ; (g) point 2.4 is replaced by the following: 2.4. Three-axle articulated buses: 28 tonnes Three-axle articulated buses alternatively fuelled: the maximum authorised weight of 28 tonnes is increased by the additional weight required for the alternative fuel technology with a maximum of 1 tonne . Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 7 May 2017. They shall immediately inform the Commission thereof. Where Member States adopt those measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main measures of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Strasbourg, 29 April 2015. For the European Parliament The President M. SCHULZ For the Council The President Z. KALNIÃ A-LUKAÃ EVICA (1) OJ C 327, 12.11.2013, p. 133. (2) Position of the European Parliament of 15 April 2014 (not yet published in the Official Journal) and position of the Council at first reading of 16 October 2014 (OJ C 40, 5.2.2015, p. 1). Position of the European Parliament of 10 March 2015 (not yet published in the Official Journal) and decision of the Council of 20 April 2015. (3) Council Directive 96/53/EC of 25 July 1996 laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic (OJ L 235, 17.9.1996, p. 59). (4) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (OJ L 263, 9.10.2007, p. 1). (5) Council Directive 92/106/EEC of 7 December 1992 on the establishment of common rules for certain types of combined transport of goods between Member States (OJ L 368, 17.12.1992, p. 38). (6) Regulation (EC) No 1071/2009 of the European Parliament and of the Council of 21 October 2009 establishing common rules concerning the conditions to be complied with to pursue the occupation of road transport operator and repealing Council Directive 96/26/EC (OJ L 300, 14.11.2009, p. 51). (7) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13).